DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 and 23-30 are allowed.
The following is an examiner’s statement of reasons for allowance:  Porikli et al. (US 2014/0093160), the closest prior art, discloses determining a subset of images in the initial set of sequences where the object shape and position are known, thus the tracking can start with these subset of images and object location is found in paragraph 20, lines 5-7.  However, the prior art fails to disclose determining, using the neural network, a detected object image from the sequence of images and corresponding to an instance in which an object of the at least one object class is detected; determining, for each particular image from the subset of images, the presence of the object in the particular image and a location of the object when present using the object tracking algorithm; and generating an object label associated with the object for each particular image in the subset of images in which the object is present based at least in part on the location of the object in each particular image, as in claim 1.  Redmon et al. (US 2019/0102646) discloses that images in an object detection dataset are typically associated with localization labels that provide ground truth about location and/or size of objects appearing in the images in paragraph 26, lines 4-7.  However, the prior art fails to disclose computing, using the machine learning model and the second image data, a bounding label for an object in an image from a sequence of images represented by the second image data, the image corresponding to a first instance in which the object is detected by the machine learning model in the sequence of images; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917.  The examiner can normally be reached on weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646